 1 James J. Foster
   Aaron S. Jacobs (CA No. 214953)
 2 Prince Lobel Tye LLP
   One International Place, Suite 3700
 3 Boston, MA 02110
   617-456-8000
 4 jfoster@princelobel.com
   ajacobs@princelobel.com
 5
   Attorneys for Plaintiffs
 6

 7                                 UNITED STATES DISTRICT COURT
 8                              NORTHERN DISTRICT OF CALIFORNIA

 9                                     SAN FRANCISCO DIVISION

10 UNILOC 2017 LLC, UNILOC USA, INC.                )   Case No.:    3:18-cv-06737-JST
   and UNILOC LUXEMBOURG, S.A.,                     )   Case No.:    3:18-cv-06739-JST
11                                                  )   Case No.:    3:18-cv-06740-JST
                 Plaintiffs,                        )
12                                                  )   CIVIL LOCAL RULE 6-2 JOINT
   v.                                               )   STIPULATED REQUEST FOR ORDER
13                                                  )   CHANGING TIME & ORDER
   LG ELECTRONICS U.S.A., INC.,                     )   THEREON
14 LG ELECTRONICS MOBILECOMM                        )
   U.S.A., INC. and LG ELECTRONICS, INC.,           )
15                                                  )
                 Defendants.                        )
16                                                  )
17

18           Pursuant to Civil Local Rule 6-2, Plaintiffs, Uniloc 2017 LLC, Uniloc USA, Inc., and
19 Uniloc Luxembourg, S.A. (together, “Uniloc”) and Defendants LG Electronics U.S.A., Inc., LG

20 Electronics Mobilecomm U.S.A., Inc., and LG Electronics, Inc. (together, “LGE”), hereby

21 stipulate as follows:

22           WHERAS, LGE filed its response to Uniloc’s Motion for Leave to File Second Amended
23 Complaint on April 5, 2019;

24           WHEREAS, Uniloc’s Reply in Support of its Motion for Leave to File Second Amended
25 Complaint is due on April 12, 2019;

26           WHEREAS, James J. Foster, Uniloc’s lead counsel, has been out of the office April 9-12
27 attending depositions in another matter;

28           WHEREAS this would be the first extension in this case regarding this motion;

     3176699.v1
 1           WHEREAS, a three day enlargement of Uniloc’s time to file its Reply in support of its

 2 motion to April 15, 2019 will not impact any hearing or proceeding on the Court’s calendar;

 3           NOW, THEREFORE, in consideration of the forgoing, Uniloc and LGE stipulate, subject

 4 to the approval of the Court, that Uniloc’s time to file its Reply in Support of its Motion for Leave

 5 to File Second Amended Complaint be enlarged to and including April 15, 2019.

 6           IT IS SO STIPULATED.

 7

 8 Date: April 12, 2019                           /s/ James J. Foster
                                                  James J. Foster
 9                                                Aaron S. Jacobs (CA No. 214953)
                                                  PRINCE LOBEL TYE LLP
10                                                One International Place, Suite 3700
                                                  Boston, MA 02110
11                                                Tel: (617) 456-8000
                                                  jfoster@princelobel.com
12                                                ajacobs@princelobel.com
13                                                Attorneys for Plaintiffs
14

15                                                /s/ Jacob A. Schroeder
                                                  Jacob A. Schroeder (SBN 264717)
16                                                Gerald F. Ivey (pro hac vice)
                                                  gerald.ivey@finnegan.com
17                                                Anand K. Sharma (pro hac vice)
                                                  anand.sharma@finnegan.com
18                                                J. Preston Long (pro hac vice)
                                                  j.preston.long@finnegan.com
19                                                Karthik Kumar (pro hac vice to be filed)
                                                  karthik.kumar@finnegan.com
20                                                Sydney R Kestle (pro hac vice)
                                                  sydney.kestle@finnegan.com
21                                                Justin N. Mullen (pro hac vice)
                                                  justin.mullen@finnegan.com
22                                                FINNEGAN, HENDERSON, FARABOW,
                                                  GARRETT & DUNNER, LLP
23                                                901 New York Avenue, N.W.
                                                  Washington, D.C. 20001-4313
24                                                Telephone: (202) 408-4000
                                                  Facsimile: (202) 408-4400
25

26
27

28

     3176699.v1
                                                    Minjae Kang (pro hac vice to be filed)
 1                                                  minjae.kang@finnegan.com
                                                    FINNEGAN, HENDERSON, FARABOW,
 2                                                  GARRETT & DUNNER, LLP
                                                    Two Freedom Square
 3                                                  11955 Freedom Drive
                                                    Reston, VA 20180-5675
 4                                                  Telephone: (571) 203-2700
                                                    Facsimile: (571) 203-2777
 5
                                                    Attorneys for Defendants
 6                                                  LG Electronics Inc.,
                                                    LG Electronics U.S.A., Inc., and
 7                                                  LG Electronics MobileComm U.S.A., Inc.
 8

 9                                         FILER’S ATTESTATION
10           Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I attest that concurrence in the filing

11 of this document has been obtained.

12                                                  /s/ James J. Foster
13

14

15           IT IS SO ORDERED that the foregoing Agreement is approved.

16

17 Dated:         April 15, 2019                    /s/
                                                    JON S. TIGAR
18                                                  United States District Judge
19

20

21

22                                       CERTIFICATE OF SERVICE
23           I certify that on April 12, 2019 the within document was filed with the Clerk of the Court

24 using CM/ECF which will send notification of such filing to the attorneys of record in this case.

25

26                                                  /s/ James J. Foster
27

28

     3176699.v1
